Citation Nr: 0623111	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  04-39 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for multiple joint 
arthritis, to include the feet, claimed as secondary to a 
service-connected lumbar spine condition. 


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and son


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1978 to November 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. The veteran had a formal hearing before 
the RO in January 2005 and the transcript is of record.

The issue on appeal requires clarification. The veteran filed 
a claim in May 2000 alleging that his medical condition 
(presumably referring to his lumbar spine, which was his only 
service-connected condition at the time) had worsened 
affecting his neck and right leg. His statement also made a 
claim for arthritis in his joints. 

In an August 2000 rating decision, the RO found that the 
appellant's claim of entitlement to service connection for 
arthritis of multiple joints was not well-grounded. Since 
that decision, however, the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2005), 
was enacted. Unlike the version of the law in effect at that 
time, the VA is now charged with the duty to assist almost 
every claimant and with the duty to provide certain notices 
to claimants to assist them in pursuing the benefit sought. 
The new law further provides that a claim denied as not well 
grounded between July 14, 1999, and November 9, 2000, such as 
the service-connection claim decided in August 2000, can be 
readjudicated under the provisions of the new law. Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West 2002 & 
Supp. 2005).

The claim of multiple joint arthritis was readjudicated in 
January 2003, again denied on the merits. In filing his 
October 2003 notice of disagreement, the veteran stated that 
he has a current diagnosis of "degenerative disc disease" 
of his lumbar spine, which causes significant back and leg 
pain. The veteran clearly intended his claim of "multiple 
joint arthritis" to include his lumbar spine.

The veteran is currently rated at 60 percent for "chronic 
lumbosacral strain with bulging L4-5." Separate disability 
ratings may be assigned for distinct disabilities resulting 
from the same injury so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition. See Esteban v. Brown, 
6 Vet. App. 259, 262 (1994). In this case, however, separate 
consideration for the veteran's lumbar spine arthritis is not 
warranted for the following reasons.

The veteran was awarded an increased rating for his lumbar 
spine condition in September 2004, awarding him a 60 percent 
disability rating. Part of the basis of that increase 
included a March 2004 VA examination where the veteran was 
diagnosed with, among other things, degenerative disc disease 
of the spine. Indeed, the rating decision specifically 
addressed the veteran's degenerative disc disease in 
rendering the decision. This was further explained to the 
veteran during his January 2005 hearing before the RO. There, 
the veteran testified that his most disabling condition was 
his back, including arthritis in the back. The DRO explained 
to the veteran that his diagnosis of degenerative disc 
disease was part of the consideration of his current 60 
percent rating for a lumbar spine condition. The DRO further 
explained that even if the VA added arthritis to the listed 
service-connected conditions of the lumbar spine, it would 
not warrant a greater disability rating. 

In short, the veteran is already being compensated for his 
lumbar spine condition, to include arthritis. The Board also 
notes that a February 2005 rating decision awarded the 
veteran with a 100 percent disability rating based on 
individual unemployability due to his lumbar spine condition. 
Accordingly, the Board concludes that consideration of the 
veteran's lumbar spine arthritis would constitute a 
"duplicative" award and therefore is not addressed in this 
opinion. See Esteban, 6 Vet. App. at 262.

The veteran, during his January 2005 hearing, clarified that 
his claim for service connection for arthritis of multiple 
joints includes arthritis of both his feet, secondary to his 
lumbar spine condition. Accordingly, the issue has been 
recharacterized above.


FINDINGS OF FACT

1. The veteran has arthritis of the great toes of the feet 
and plantar fasciitis.

2. None of the veteran's current feet disorders were caused 
by his service-connected lumbar spine condition or any other 
remote incident of service.


CONCLUSION OF LAW

The veteran's bilateral foot condition was not caused by his 
service-connected lumbar spine condition nor incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1101, 1131, 
1112, 1113 and 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304, 3.307,  3.309 and 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a). Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a). Here, 
as will be explained below, there is some evidence indicating 
that the veteran has mild degenerative changes in the great 
toe of each foot, but no conclusive diagnosis of arthritis. 
Even assuming, arguendo, that the veteran has arthritis, 
however, no legal presumption is applicable here because the 
earliest evidence of the veteran's condition is September 
2004, over 20 years after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

In regard to a nexus between service and the current 
disability, service connection may also be established by 
medical evidence indicating that a new disability was caused 
by a service-connected condition. See 38 C.F.R. § 3.310 (A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected).

Here, the veteran claims that his service-connected lumbar 
spine condition caused the arthritis in his feet, which 
results in the needed use of a cane to walk and continuous 
pain. Although the veteran acknowledges that his main 
disability is the degenerative disc disease of his back, he 
further alleges that his other disabilities significantly 
impact his ability to work. 

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The first question that must be addressed is whether 
incurrence of any chronic foot condition is factually shown 
during service. The Board concludes it was not. 

The veteran's service medical records do not show any in-
service injuries to his feet. The records are silent as to 
any foot complaints, injuries, treatments or diagnoses during 
service. His December 1977 entrance examination notes the 
veteran entered service with bilateral pes valgus planus 
(flat foot). The veteran's September 1978 separation 
examination noted no feet abnormalities. In short, the 
records are devoid of any findings consistent with a chronic 
foot condition. The only foot condition noted in the 
veteran's service medical records was a pre-existing 
condition of bilateral pes valgus planus. The condition 
clearly did not result in any complications for him during 
his active duty, and he was fully able to serve without any 
complaints, treatments or diagnoses of any foot condition. 

Even if chronic conditions were not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service. 

There is an April 2005 VA examination, however, diagnosing 
the veteran with chronic plantar fasciitis, bilateral. The 
crucial inquiry, then, is whether the veteran's current 
bilateral foot condition is related to his service-connected 
lumbar spine condition or any other remote incident in 
service. The Board concludes it is not.

After service, there is no medical evidence suggesting any 
complaints, treatments or diagnoses of any foot 
symptomatology until October 2002, over twenty years later. 
At that time, the veteran was diagnosed with "spurring of 
the bilateral talus bones" and given cushioned insoles. It 
was also noted that the feet revealed no acute abnormalities. 
Similarly, the veteran underwent a bilateral foot x-ray in 
September 2004 where "mild degenerative changes" were found 
involving the great toe of each foot. "A small bony spur" 
was also noted in the right big toe. No medical provider has 
ever linked his bilateral foot conditions to the veteran's 
back disability or any other remote incident of service. 

The veteran underwent a VA examination in April 2005. The 
examiner diagnosed the veteran with "chronic plantar 
fasciitis, both feet" with "no evidence of heel spur." The 
examiner also noted the veteran's complaints of pain and that 
the big toe joints of each foot are "slightly enlarged." 
Overall, the examiner concluded that the x-rays show feet 
that "are essentially normal." In commenting on whether the 
veteran's service-connected back disability is related to his 
feet condition, the examiner opined, "It is my opinion that 
there is no connection between the feet complaint and his 
back condition."

The Board finds the examiner's opinion compelling. The 
conclusion is based on specific clinical tests and findings, 
and a complete review of the C-file, including the veteran's 
September 2004 x-ray. Also compelling, although the ultimate 
diagnosis of the veteran's condition has differed, no medical 
provider has ever linked the veteran's feet condition with 
any incident of service or otherwise conflicted with the VA 
examiner's opinion. 

The Board has considered the veteran's statements that his 
back condition causes pain in his feet. In regard to the 
veteran's current chronic plantar fasciitis, there simply is 
no medical evidence to support a nexus between his back 
condition and his feet and indeed there is medical evidence 
to the contrary. His first reported treatment for foot pain, 
moreover, was not until September 2004, over twenty years 
after service, and no doctor has ever opined that his feet 
conditions are related to any remote incident of service. 
Although he believes that his condition was caused by his 
back condition, he is a layman and has no competence to offer 
a medical diagnosis. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In summary, the Board finds that the medical evidence on file 
does not relate the current foot symptoms to any aspect of 
the veteran's active duty. Direct service connection requires 
a relationship or connection to an injury or disease or some 
other manifestation of the disability during service. Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra. The most probative evidence of record is 
against such a finding in this case. In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application. See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).


The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by letters sent 
to the claimant in June 2000, March 2001, and January 2006.  
Those letters advised the claimant of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2005). The June 2000 
letter, additionally, advised the claimant of the information 
necessary to substantiate a claim of service connection for a 
new disability secondary to an already service-connected 
disability. The claimant has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, and has in fact provided 
additional arguments at every stage. 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The RO's letters did not specifically tell the claimant to 
provide any relevant evidence in his possession.  
Nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence 
because the June 2000 and March 2001 letters informed him 
that additional information or evidence was needed to support 
his claim, and asked him to send the information or evidence 
to VA.  

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  As explained 
in the introduction, the veteran's claim was initially denied 
in August 2000 for not being "well-grounded," which was 
prior to the enactment of the VCAA. Even so, the veteran, at 
that time, had received June 2000 correspondence notifying 
him of the type of information and evidence needed to 
substantiate his claim. Since the enactment of the VCAA, 
moreover, the RO notified the veteran of the new law in a 
March 2001 letter and then readjudicate the claim, after 
appropriate development was completed, in a January 2003 
rating decision.

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The claimant was afforded medical examination to obtain an 
opinion as to whether his bilateral foot condition can be 
directly attributed to his service-connected lumbar spine 
condition. Further examination or opinion is not needed on 
the foot claim because, at a minimum, there is no persuasive 
and competent evidence that the claimed conditions may be 
associated with the claimant's military service. This is 
discussed in more detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Entitlement to service connection for multiple joint 
arthritis, to include the feet, is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


